PROVOSTY, J.
This is a suit in nullity of judgment. Pleas of res judicata and es-toppel were interposed. Prom an entry on the minutes informing us that these pleas were sustained, and from the fact that plaintiff. appeals, we infer that plaintiff’s suit was dismissed; but there is no judgment in the transcript. In the absence of a judgment from the transcript, this court is bound to dismiss the appeal ex proprio motu. Carondelet Canal Co. v. City of New Orleans, 44 La. Ann. 394, 10 South. 871.
Appeal dismissed.